DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/2/2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 3/15/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 “tum” should read --turn--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a weighing member” in line 2 and in line 4 and therefore implies that “a weighing member” is/are different. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) previously recited or to different items. For examination purposes, the "a” or “an" are interpreted to be the for the recitation in line 4, with antecedent basis back to the prior recitation. Claims 2-5, 7 and 11 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “A transfer mechanism … comprising: a weighing member; and a front carriage.” However, the weighing member as recited does not seem to be part of the transfer mechanism. The preamble of the claim states that the transfer mechanism transfers “a fluid processing reservoir from a support onto a weighing member” which seems to indicate that the weighing member is separate structure from the transfer mechanism. Therefore, it is unclear whether the weighing mechanism is part of the transfer mechanism or if it what the transfer mechanism moves the fluid processing reservoir between and therefore not part of the transfer mechanism. Claims 2-5, 7 and 11 are rejected by virtue of their dependence on a rejected base claim.
Claim 3 recites “driven by a powered the actuator” and is unclear as to what is going on. Is the claim stating that the actuator is powered, or is the recitation trying to say something else?
Claim 4 recites the limitation "the hook” in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5,036,001, hereinafter Gork.
Regarding claim 1, Gork teaches a transfer mechanism (figure 1) for transferring a fluid processing reservoir from a support and onto a weighing member so that the volume of liquids in the reservoir can be estimated in use (intended use MPEP § 2114 (II) and is taught in column 6, lines 17-36), the mechanism comprising: a weighing member (item 18); and a front carriage (item 4) moveable by an actuator in a forward direction toward the reservoir and in a rearward direction away from the reservoir (intended use MPEP § 2114 (II) and is taught in column 3, lines 35-55), operable to collect the reservoir in the forward direction and further operable to hang the reservoir on the weighing member as a result of moving in the rearward direction (intended use MPEP § 2114 (II) and is taught in column 3, lines 35-55 and column 6, lines 17-36).
Regarding claim 2, Gork teaches wherein a single actuator is employed for said forward and rearward movements and said collecting and said hanging operations (column 3, lines 35-55).
Regarding claim 3, Gork teaches wherein said front carriage is driven by a rear carriage, in turn driven by a powered the actuator (column 3, lines 35-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gork in view of United States Application Publication No. 2015/0160250, hereinafter Bucher and United States Application Publication No. 2011/0085746, hereinafter Wong.
Regarding claim 4, Gork teaches a gripper mechanism (items 5 and 8).
Gork fails to teach wherein the first carriage includes an extension operable to push and pull the front carriage in said forward and rearward directions respectively, in the forward pushing direction, the extension acting on a sprung latch mounted to the front carriage having a spring force which is not overcome by said pushing, in a collecting operation the extension overcoming the spring force of the latch to engage the latch with the reservoir for said collecting operation, and in the hanging operation the extension acting to pull the front carriage rearwards and acting to withdrawing the latch from the reservoir to hang the reservoir on the hook with no contact between the reservoir and the latch.
Bucher teaches a device for gripping vessels and a translating mechanism and/or rotating mechanism as to move the gripper to a first stop position, opening the gripper by pushing the gripper against a first reference element for taking a vessel up, reclosing the gripper by translating the gripper away from the first reference element so as to grip a vessel, moving the gripper to a second stop position and opening the gripper by pushing the gripper against a second reference element for releasing the vessel (Bucher, paragraph [0041]) as this method for opening and closing of the gripper provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an extension acting on a sprung latch to open a gripper structure when the structure is moved forwards and close the gripper structure when the structure is moved rearwards because it provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
Gork and Bucher fail to teach a hook.
Wong teaches a feed bag container which has holes in the feed bag so that the feed bag can be hung (Wong, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a hook attached to the mechanism so that a bag can be hung on the hooks (Wong, paragraph [0022]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Gork and Bucher and the apparatus of modified Gork is capable of returning the reservoir from the hook to the support, returning the latch into engagement with the reservoir, pushing the extension forwards. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Gork (see MPEP §2114).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gork in view of United States Application Publication No. 2002/0083998, hereinafter Overbeck.
Regarding claim 7, Gork teaches wherein said front carriage is driven by a rear carriage, in tum driven by the actuator (column 3, lines 35-55).
Gork is silent with regards to specific mechanism which powers the actuator, therefore, it would have been necessary and thus obvious to look to the prior art for conventional actuators. Overbeck provides this conventional teaching showing that it is known in the art to use a lead screw as an actuator. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the actuator from a lead screw motivated by the expectation of successfully practicing the invention of Overbeck. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gork in view of Wong.
Regarding claim 11, Gork teaches wherein the weighing member comprises: a load cell (item 18).
Gork fails to teach a load hook attached to the load cell.
Wong teaches a feed bag container which has holes in the feed bag so that the feed bag can be hung (Wong, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a hook attached to the load cell so that a bag can be hung on the hooks (Wong, paragraph [0022]).

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 6/2/2022, with respect to the rejection(s) of claim(s) 1-3 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gork.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796